DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 7/14/2022 has been entered. The finality of the previous Office action has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Erdman on 7/22/2022.

The application has been amended as follows: 

In the Claims:

-Claims 62, 71-80 and 89 are CANCELLED.
-Replace Claim 63 with the following:
	63. The closure nest of claim 61, wherein the second arrangement of one or more second stop structures includes an annular arrangement having an inner diameter, the second stop structures sized and arranged to engage with a concentrically corresponding annular portion of the external top surface of the cap of the retained closure.  

-Replace Claim 81 with the following:
81. A closure nest for releasably retaining a plurality of pharmaceutical container closures wherein each closure comprises a stopper retained within a cylindrical cap having a radially extending exterior holding feature, the closure nest comprising:
a planar support structure; and 
a plurality of closure retaining structures attached to the planar support structure, each of the plurality of closure retaining structures comprising an opening through the planar support structure arranged to allow access through the planar support structure to an external top surface of the cap of the corresponding retained closure to thereby allow the closure to be forced from the closure retaining structure, each of the plurality of closure retaining structures comprising: 
one or more elastically deformable retaining structures extending substantially orthogonally from the planar support structure, wherein the one or more elastically deformable retaining structures are configured to deform to allow the closure to be forced from the closure retaining structure without contacting the stopper, each elastically deformable retaining structure comprising: 
a first stop structure to engage a lower portion of one of the plurality of closures below the radially extending holding feature with an upper surface of the first stop structure to vertically suspend and retain one of the plurality of closures without the nest contacting a stopper of the retained closure, wherein the first stop structures form a first arrangement configured as an annular arrangement; and 
-7-a second arrangement of one or more second stop structures extending substantially orthogonally from the planar support structure and configured to engage with a portion of an external top surface of the cap of the retained closure;
 wherein the opening through the planar support structure has a largest dimension smaller than an inner diameter of the first annular arrangement of first stop structures.  


Allowed Claims / Reasons for Allowance
Claims 60, 61, 63, 65-70, 81-88 and 90 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding Claims 60 and 81, none of the prior art references, alone or in combination disclose the claimed invention. 
Specifically, none of the prior art references disclose a closure nest for releasably retaining a plurality of pharmaceutical container closures comprising a stopper retained within a cylindrical cap having a radially extending holding feature, wherein the nest comprises a planar support structure and closure retaining structures attached to the support structure and an opening corresponding to each closure retaining structure wherein each retaining structure comprises one or more elastically deformable retaining structures extending substantially orthogonally from the support structure and comprising a first stop structure for engaging the holding feature of the closure to vertically suspend and retain the closure and a second stop structure extending substantially orthogonally from the support structure configured to engage with a top surface of the retained closure and wherein the opening comprises a largest dimension smaller than an inner diameter of an annular arrangement of the first stop structures. 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        8/1/2022